DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10288178. Although the claims at issue are not identical, they are not patentably distinct from each other because they include many of the same limitations.

Terminal Disclaimer
The terminal disclaimer is disapproved.  The application/patent being disclaimed has been improperly identified since the instant filing date is incorrect.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8 and 14 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Church US 2,756,960.
	Regarding claim 8, Church discloses a single-piece valve body 1, characterized by: a flow passage 2 that traverses the valve body along a flow path; a central chamber (inside 1 at 4) that interrupts the flow passage within the valve body and has one or more surfaces that join the flow passage (surface at 4 that joins the flow passages); and a pair of endless grooves 26 situated in spaced relationship along the flow path, each groove formed in one of the one or more surfaces and extending along a non-planar path around the flow passage (Fig. 1, non-planar as it is circular and curved as it is on a cone surface and at an angle).
	Regarding claim 14, the surface is complementary to a portion of the curved side of a cone.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stogner US 2,813,695 in view of Church US 2,756,960.
	Regarding claim 1, Stogner discloses a body 10 comprising a flow passage 11, 12 extending therethrough, the flow passage intersected by a chamber (inside 10), the chamber having a surface 15 that joins the flow passage, a groove 18 surrounding the flow passage and extending along a non-planar path (is circular and curved as it is on a cone surface and at an angle so seen as non-planar); a rotatable plug 25 having a fluid passage 26 extending therethrough; an insert element 16 positioned within the chamber and at least partially surrounding the plug, the insert element having a fluid opening (inside 20) extended therethrough; and a seal 19 positioned within the groove.  Stogner 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to move the same groove and seal of Stogner to the valve body surface as disclosed by Church as a matter of simple substitution as they both are sealing the same area and/or to make the seal less prone to damage as it would stay in one place when the removable pieces of the valve were removed that are held in place by Stogner’s cap 17.
	Regarding claim 2, Stogner discloses the insert element is characterized as a first insert element, and further comprising a second insert element within the chamber and at least partially surrounding the plug (Figs. 1-4).
	Regarding claim 3, Stogner discloses the insert element is characterized by a curved inner surface (Figs. 2-4).
	Regarding claim 4, Stogner discloses the surface is complementary to a portion of the curved side surface of a cone (Fig. 1).
	Regarding claim 5, Stogner discloses an inner surface of the insert element mates with an outer surface of the rotatable plug (Figs. 1-3).
	Regarding claim 6, Stogner discloses the plug is characterized by an open position that permits flow of fluid through the chamber, and a closed position that blocks fluid flow through the chamber (how a valve works).
	Regarding claim 7, Stogner discloses the plug and the insert are in sealing engagement when the plug is in the closed position (Figs. 1 and 3).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to move the same groove and seal of Stogner to the valve body surface as disclosed by Church as a matter of simple substitution as they both are sealing the same area and/or to make the seal less prone to damage as it would stay in one place when the removable pieces of the valve were removed that are held in place by Stogner’s cap 17.
	Regarding claim 9, Stogner discloses a valve comprising: the single-piece valve body of claim 8; a rotatable plug 25 positioned within the chamber and having a fluid passage 26 extending therethrough and alignable with the flow passage; an insert 16 positioned within the chamber and at least partially surrounding the plug; a first seal (10 on the left side of Fig. 1) disposed within the first groove; and a second seal disposed within the second groove. (10 on the right side of Fig. 1).
	Regarding claim 10, Stogner discloses the surface is complementary to a portion of the curved side of a cone (Fig. 1).

	Regarding claim 12, Stogner discloses the first insert and the second insert each have a fluid opening extending therethrough (Fig. 3).
	Regarding claim 13, Stogner discloses an open position that permits flow of fluid through the chamber, and a closed position that blocks fluid flow through the chamber (how a valve works).
	Regarding claim 14, Stogner discloses the surface is complementary to a portion of the curved side of a cone (Fig. 1 at 15).
	Regarding claim 15, Stogner discloses a valve comprising: a body 10 having: a flow passage 11, 12 that traverses the body; an internal chamber (inside 10) that interrupts the flow passage and has a surface 15 that joins the flow passage; and a groove 18 extending along a non-planar path (Fig. 1, non-planar as it is circular and curved as it is on a cone surface and at an angle) around the flow passage; a cylindrical rotating plug 25 disposed within the internal chamber and having a fluid passage 26 extended therethrough; an insert 16 disposed within the internal chamber and at least partially surrounding the cylindrical rotating plug; and a seal 19 situated within the groove.  Stogner lacks a groove 18 formed in the surface of the valve body.  Church discloses the groove 26 formed in the conical valve body surface 4.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to move the same groove and seal of Stogner to the valve body surface as disclosed by Church as a matter of simple 
	Regarding claim 16, Stogner discloses the insert has a curved outer surface, at least a portion of which is complementary to a portion of the surface of the internal chamber (Figs. 1 and 3).
	Regarding claim 17, Stogner discloses the groove is characterized as a first groove and the seal is characterized as a first seal (left side of Fig. 1), and further comprising: a second groove formed in the surface and extending along a non-planar path around the flow passage; and a second seal situated within the second groove (right side of Fig. 1).
	Regarding claim 18, Stogner discloses system comprising: the valve of claim 15; and a fluid having a pressure of at least 15,000 pounds per square inch within at least a portion of the flow passage (col. 4, lines 11-15).
	Regarding claim 19, Stogner discloses the plug is characterized by an open position that permits flow of fluid through the chamber, and a closed position that blocks fluid flow through the chamber (how a valve works).
Claims 1-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neal et al. US 6,655,658 in view of Church US 2,756,960.
	Regarding claim 1, Neal discloses a body 10 comprising a flow passage 14, 16 extending therethrough, the flow passage intersected by a chamber (inside 10 at 18), the chamber having a surface 18a that joins the flow passage, a groove (at 40 and 42) surrounding the flow passage and extending along a non-planar path (is circular and 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to move the same groove and seal of Neal to the valve body surface as disclosed by Church as a matter of simple substitution as they both are sealing the same area and/or to make the seal less prone to damage as it would stay in one place when the removable pieces of the valve were removed that are held in place by Neal’s cap 30.
	Regarding claim 2, Neal discloses the insert element is characterized as a first insert element, and further comprising a second insert element within the chamber and at least partially surrounding the plug (Figs. 2-3).
	Regarding claim 3, Neal discloses the insert element is characterized by a curved inner surface (Figs. 2-3).
	Regarding claim 4, Neal discloses the surface is complementary to a portion of the curved side surface of a cone (Fig. 1).
	Regarding claim 5, Neal discloses an inner surface of the insert element mates with an outer surface of the rotatable plug (Fig. 2).

	Regarding claim 7, Neal discloses the plug and the insert are in sealing engagement when the plug is in the closed position (Fig. 2).
	Regarding claim 8, Neal discloses a single-piece valve body 10, characterized by: a flow passage 14, 16 that traverses the valve body along a flow path; a central chamber (inside 10 at 18) that interrupts the flow passage within the valve body and has one or more surfaces 18a that join the flow passage; and a pair of endless grooves (at 40, 42) situated in spaced relationship along the flow path, and extending along a non-planar path around the flow passage (Fig. 2, non-planar as it is circular and curved as it is on a cone surface and at an angle).  Neal lacks each groove formed in one of the one or more surfaces.  Church discloses the groove 26 formed in the conical valve body surface 4.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to move the same groove and seal of Neal to the valve body surface as disclosed by Church as a matter of simple substitution as they both are sealing the same area and/or to make the seal less prone to damage as it would stay in one place when the removable pieces of the valve were removed that are held in place by Neal’s cap 30.
	Regarding claim 9, Neal discloses a valve comprising: the single-piece valve body of claim 8; a rotatable plug 20 positioned within the chamber and having a fluid passage 20a extending therethrough and alignable with the flow passage; an insert 36, 
	Regarding claim 10, Neal discloses the surface is complementary to a portion of the curved side of a cone (Fig. 2).
	Regarding claim 11, Neal discloses the insert is described as a first insert, and further comprising a second insert positioned within the chamber and at least partially surrounding the plug (Fig. 3).
	Regarding claim 12, Neal discloses the first insert and the second insert each have a fluid opening 36a, 38a extending therethrough (Fig. 3).
	Regarding claim 13, Neal discloses an open position that permits flow of fluid through the chamber, and a closed position that blocks fluid flow through the chamber (how a valve works).
	Regarding claim 14, Neal discloses the surface is complementary to a portion of the curved side of a cone (Fig. 2).
	Regarding claim 15, Neal discloses a valve comprising: a body 10 having: a flow passage 14, 16 that traverses the body; an internal chamber (inside 10 at 18) that interrupts the flow passage and has a surface 18a that joins the flow passage; and a groove (at 40 and 42) extending along a non-planar path (Fig. 3, non-planar as it is circular and curved as it is on a cone surface and at an angle) around the flow passage; a cylindrical rotating plug 20 disposed within the internal chamber and having a fluid passage 20a extended therethrough; an insert 36, 38 disposed within the internal chamber and at least partially surrounding the cylindrical rotating plug; and a seal 40, 42 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to move the same groove and seal of Neal to the valve body surface as disclosed by Church as a matter of simple substitution as they both are sealing the same area and/or to make the seal less prone to damage as it would stay in one place when the removable pieces of the valve were removed that are held in place by Neal’s cap 30.
	Regarding claim 16, Neal discloses the insert has a curved outer surface, at least a portion of which is complementary to a portion of the surface of the internal chamber (Fig. 3).
	Regarding claim 17, Neal discloses the groove is characterized as a first groove and the seal is characterized as a first seal (at 40), and further comprising: a second groove formed in the surface and extending along a non-planar path around the flow passage; and a second seal situated within the second groove (at 42).
	Regarding claim 19, Neal discloses the plug is characterized by an open position that permits flow of fluid through the chamber, and a closed position that blocks fluid flow through the chamber (how a valve works).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neal et al. US 6,655,658 in view of Church US 2,756,960 in view of Stogner US 2,813,695.
	Regarding claim 18, Neal lacks a fluid having a pressure of at least 15,000 pounds per square inch within at least a portion of the flow passage.  Stogner discloses 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a fluid having a pressure of at least 15,000 pounds per square inch within at least a portion of the flow passage as disclosed by Stogner in the system of Neal as a matter of simple substitution of pressures and/or “obvious to try” and/or to provide a fluid of at least 15,000 psi to use the valve in more situations.

Response to Affidavit
The Declaration of Guy J. LaPointe under 37 CFR 1.132 filed 5/4/21 is insufficient to overcome the rejection of claims 1-19 based upon the non-final rejection as set forth in the last Office action because the claims of the invention do not entail machining and Church clearly shows a non-planar groove inside a cavity of a valve body (and appears to be machined), but regardless the non-planar groove is there in a cavity of a valve body thus can be made and known since at least 1965.  Also, the declaration is made by an employee of Kerr Machine Co. and is a named inventor on other patents and patent applications owned by the applicant thus may be biased or skewed.  The affidavit is an opinion as the use of the terms “believe” and “consider” throughout the declaration.  The examiner questions the statements provided as Church is not referenced in regards to applicant’s statements about non-planar grooves in a valve body.  
The Declaration of Keith Gibson under 37 CFR 1.132 filed 5/4/21 is insufficient to overcome the rejection of claims 1-19 based upon the non-final rejection as set forth in the last Office action because the claims of the invention do not entail machining and Church clearly shows a non-planar groove inside a cavity of a valve body (and appears to be machined), but regardless the non-planar groove is there in a cavity of a valve body thus can be made and known since at least 1965:  Also, the declaration is made by an employee of Kerr Machine Co. thus may be biased or skewed.  The declaration just states generalities about reaching out to independent machine shops which could just mean two.  It is unclear what exactly the person asked to be done and to what tolerances were to be made thus with too specific tolerances then the answer would be impossible to machine or could not be manufactured in a production setting due to the tight tolerancing required.  Also, the examiner just cannot believe that the declaration states that “a groove cannot be made on a non-planar surface inside of a cavity of a valve body”.  The examiner would like to state that this declaration is deemed an opinion of Keith Gibson as the facts are not clear as to what prompted the called machine shops to give the answers that they gave.  

Response to Arguments
Applicant's arguments filed 5/4/21 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments to the 102 rejection to Church to claims 8 and 14, the applicant argues that neither of the seals are non-planar to which the examiner disagrees as claims are given the broadest reasonable interpretation and as the cross-do not follow a non-planar path”, does not make any sense whatsoever as this does not add up in the least.  
Regarding applicant’s arguments to claims 1-19 to the 103 rejection of Stogner in view of Church and Neal in view Church (applicant states that they are based upon the same premise that the matter is substituting the seal location on the removable inserts of Stogner or Neal would be obvious due to the teaching of Church and the examiner agrees), the applicant argues that the characterization of Church is incorrect and that all the grooves in Church’s valve body are all planar grooves to which the examiner has shown this as incorrect in the 102 rejection arguments above.  The examiner would like to point out that the Church seal and groove are non-planar and Church did not appear to have a problem machining a non-planar groove 65 years ago so the examiner is unclear why the affidavits given by LaPointe and Gibson now state that they have such a problem doing it today in the modern times.  There are many arguments to this effect, but the fact of the matter is Church clearly shows this as do many other references thus .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921